Citation Nr: 0411650	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  01-01 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than July 22, 
1999, for the grant of a 10 percent evaluation for laceration 
scars of the face and mouth.

2.  Entitlement to a compensable evaluation for residuals of 
a fractured mandible.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason R. Davitian




INTRODUCTION

The veteran served on active duty from January 1975 to 
September 1978.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2003, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A final May 1979 rating decision granted the veteran 
service connection for lacerations scars of the face and 
mouth, evaluated as noncompensable.

3.  An unappealed RO decision in May 1979 granted service 
connection and assigned a noncompensable rating for 
laceration scars of the face and mouth; the veteran submitted 
a claim for a compensable evaluation for laceration scars of 
the face and mouth on July 22, 1999; a subsequent VA 
examination showed a compensable disability; there is no 
medical evidence regarding this service-connected disability 
dated during the preceding year.  

4.  The veteran's service-connected residuals of a fractured 
mandible result in slight displacement, but it does not more 
nearly approximate moderate displacement, nonunion, 
limitation of the range of lateral excursion of zero to 4 mm, 
or limitation of inter-incisal range of 21 to 30 mm. 





CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than July 22, 
1999, for the grant of a 10 percent evaluation for laceration 
scars of the face and mouth is not warranted.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5110(a) and (b)(2) (West 2002); 
38 C.F.R. §§ 3.155(a), 3.400(o)(2) (2003).

2.  A compensable evaluation for residuals of a fractured 
mandible is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.150, Diagnostic Code 9904 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed his claim that is 
the subject of this appeal before the enactment of the VCAA.  
The regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003; Pelegrini v. Principi, 17 Vet. App. 
412 (2004).   

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the February 2000 rating decision on appeal 
and the January 2001 statement of the case (SOC) adequately 
informed him of the information and evidence needed to 
substantiate his claims.  The Board observes that November 
2002 and September 2003 VCAA notice letters informed him of 
the VCAA's implementing regulations, including that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  All available service and post-service medical 
records, including VA treatment records, have been obtained.  
The appellant has not indicated that there are any additional 
medical records available to substantiate his claim.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Regarding the veteran's service-connected laceration scars of 
the face and mouth, the Board notes that an additional 
examination of this disability would not result in any 
evidence relevant to his claim for an earlier effective date 
of the 10 percent evaluation.  Nor, in the context of the law 
that applies to this case, is there any indication in the 
record that there is any evidence that could substantiate the 
claim that has not been obtained.  There is no reasonable 
possibility that further development of the claim by VA would 
substantiate the claim.

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001), codified as amended at 38 
C.F.R § 3.159(d).

Regarding the veteran's claim for a compensable evaluation 
for residuals of a fractured mandible, the Board notes that 
VA conducted an examination in December 1999 to determine the 
nature and severity of this disability.  The veteran has 
stated that he does not agree with the findings set forth in 
the December 1999 examination report.  However, he has not 
asserted that his service-connected residuals have increased 
in severity since that time, or identified any treatment 
records allegedly showing an increase in severity.  Thus, the 
Board finds that the relevant medical evidence of record 
contains sufficient detail for rating purposes.  Thus, there 
is no duty to provide another examination with regard to this 
issue on appeal.  38 U.S.C. § 5103A(d);  38 C.F.R. § 
3.159(c)(4).  

The Board further notes that, during the pendency of his 
claim the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra; 
Pelegrini, supra.

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, as noted above, VCAA provisions 
were subsequently considered and complied with.  The RO 
provided the appellant with notice of the VCAA in November 
2002 and September 2003.  There is no indication that there 
is additional evidence to obtain; and there has been a 
complete review of all the evidence of record.  The Board 
finds that there is no prejudice to the appellant by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board elaborates on this 
particular procedural point below. 

A substantially complete application was received on July 22, 
1999.  Thereafter, in a rating decision dated in February 
2000, the claim was denied.  Only after that rating action 
was promulgated did the AOJ, in November 2002, provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in November 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
original transfer and certification of the appellant's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the Board 
remanded the case in order to provide the veteran another 
opportunity to submit evidence.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its November 2002 assistance 
letter, VA informed the veteran that he should "send us 
copies of any relevant evidence you have in your 
possession."  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Factual Background

The veteran maintains that the current non-compensable 
evaluation assigned for his residuals of a fractured mandible 
do not adequately reflect the severity of that disability.  
He states that the findings set forth in the December 1999 VA 
examination are inaccurate.  The veteran also maintains that 
the effective date for his 10 percent evaluation for 
laceration scars of the face and mouth should be in 1979, 
since he was granted service connection for this disability 
in May 1979.  

A May 1979 rating decision granted the veteran service 
connection for laceration scars of the face and mouth, 
evaluated as noncompensable.  The RO informed the veteran of 
the award that same month and he did not respond.  The 
decision became final one year later.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104(a)(2003).

The veteran submitted his claim for a compensable evaluation 
for laceration scars of the face and mouth in July 1999.  The 
VA outpatient treatment records indicated by the veteran, 
dated in 1999, are negative for treatment of the veteran's 
laceration scars or residuals of fractured mandible.  

The report of a December 1999 VA dental and oral examination 
provides that the veteran had a fracture of teeth 11 and 12 
with full crown restorations, and was missing teeth 23, 24 
and 30.  The maximum incisal opening was 45 mm, with 
excursive movements 10 mm bilaterally and protrusive movement 
5 mm.  There was moderate alveolar bone loss in the area of 
missing teeth 23 and 24.  The diagnosis was moderate alveolar 
bone loss and loss of teeth 23 and 24 secondary to trauma to 
the mandible.  

Legal Analysis

Earlier Effective Date

The Board notes that the effective date of an award of 
increased compensation shall be the earliest date at which it 
is ascertainable that an increase in disability has occurred, 
if the claim for an increased rating is received within one 
year from such date; otherwise the effective date is the date 
of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o)(2).  

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim, provided also that the claim is 
received within one year after the increase.  In these cases, 
the Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997).  Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12- 98.  
Thus, if the increase occurred more than one year prior to 
the date the application is received, the effective date must 
be no earlier than the date of receipt of the application.

It is incumbent upon the Board to examine all communications 
in the claims file that may be interpreted as applications or 
claims, formal and informal, for increased benefits, and, 
then, to examine all other evidence of record to determine 
the earliest dates as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2). 

An informal claim is defined as "[a]ny communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant...."  38 C.F.R. § 3.155.  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than July 22, 
1999 for the grant of a 10 percent evaluation for laceration 
scars of the face and mouth.  The Board notes that there is 
no evidence in the claims file, such as treatment records, 
that the veteran's laceration scars of the face and mouth 
warranted a 10 percent evaluation in the one-year period 
prior to the receipt of the veteran's claim in July 1999.  38 
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2).  
Similarly, there is no evidence that the veteran submitted an 
informal claim for an increased evaluation prior to July 22, 
1999.  38 C.F.R. § 3.155.  In fact, the record is devoid of 
any relevant evidence dated from the time of the original 
grant of service connection, an unappealed RO decision in May 
1979, which assigned a noncompensable rating, and the VA 
medical evidence that showed a compensable disability dated 
subsequent to the receipt of his reopened claim in July 1999.

The Board is cognizant of the veteran's assertions that the 
effective date of his 10 percent evaluation should be in 
1979.  However, the governing regulations regarding this 
claim are clear.  The Court has held that "[w]here the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  See Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) 
[citing Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)].  
There is no interpretation of the facts of this case that 
will support a legal basis for an effective date earlier than 
July 22, 1999, for the 10 percent evaluation for laceration 
scars of the face and mouth.  Since the law is dispositive, 
the claim for an earlier effective date for the grant of a 10 
percent evaluation for laceration scars of the face and mouth 
must be denied.  Sabonis, supra.

Compensable Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The veteran's service-connected residuals of a fractured 
mandible are evaluated as noncompensable under 38 C.F.R. § 
4.150, Diagnostic Code 9904.  Under this Diagnostic Code, 
malunion of the mandible is assigned a noncompensable rating 
for slight displacement, a 10 percent rating for moderate 
displacement, and a 20 percent rating for severe 
displacement.  It is noted that the rating is dependent upon 
degree of motion and relative loss of masticatory function.

Nonunion of the mandible warrants a 10 percent rating if 
moderate and a 30 percent rating if severe.  It is noted that 
the rating is dependent upon degree of motion and relative 
loss of masticatory function.  38 C.F.R. § 4.150, Diagnostic 
Code 9903.

VA regulations also establish criteria for the evaluation of 
limited motion of temporomandibular articulation, under 38 
C.F.R. § 4.150, Diagnostic Code 9905.  Under this Diagnostic 
Code, a range of lateral excursion of zero to 4 mm, or an 
inter-incisal range of 31 to 40 mm, warrants a 10 percent 
rating.  A 20 percent rating is warranted for an inter-
incisal range of 21 to 30 mm.  A note provides that ratings 
for limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for residuals of 
a fractured mandible.  

In so finding, the Board recognizes the veteran's contentions 
as to inadequacy of the VA examination.  However, review of 
the examination report reveals that all subjective and 
objective findings necessary for evaluation of the veteran's 
disability were observed and recorded, and thus the 
examination appears complete and adequate.  

The Board also recognizes the veteran's contentions that his 
residuals of a fractured mandible warrant a compensable 
evaluation.  While as a layperson the veteran can testify as 
to observable symptoms such as pain, he is not competent to 
provide an opinion requiring medical knowledge, such as 
whether his symptoms satisfy medical diagnostic criteria, or 
describe the severity of a condition in medical terms.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Thus his own 
contentions do not constitute competent medical evidence that 
his service-connected disability warrants a compensable 
evaluation under the applicable Diagnostic Codes.  

The Board finds that the competent medical evidence of record 
weighs against the veteran's claim.  The VA outpatient 
treatment records are negative for relevant complaints, 
symptoms or findings, and therefore fail to establish 
entitlement to a compensable evaluation.  The report of the 
VA dental and oral examination shows that the veteran's 
inter-incisal range was noncompensable under Diagnostic Code 
9905.  The report is also negative for any findings or 
indication that the veteran's disability results in moderate 
malunion of the mandible, Diagnostic Code 9903, or malunion 
of mandible characterized by such loss of motion and 
masticatory function as to constitute moderate displacement, 
Diagnostic Code 9904. 

While the veteran may have some pain on chewing, there is no 
objective evidence to show that pain on use of a joint or 
during flare-ups results in additional functional limitation 
due to pain to the extent that the mandible disability would 
be compensable under the applicable limitation of motion 
codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than July 22, 1999, 
for the grant of a 10 percent evaluation for laceration scars 
of the face and mouth is denied.

Entitlement to a compensable evaluation for residuals of a 
fractured mandible is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



